DETAILED ACTION
1.	This office action is in response to applicant’s communication filed on 02/08/2022 in response to PTO Office Action mailed on 10/20/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to PTO Office Action mailed on 09/17/2021, claims 1, 7, 8, 14, 15, 19 and 20 are amended. No claims are added and canceled.  As a result, claims 1-20 are pending in this office action.
                                                    Response to Arguments
3.	Applicant’s argument with respect to claims 35 U.S.C. 101 states as “Independent claims are eligible under 35 USC 101”.
	In response to Applicant’s argument, there were no 35 U.S.C. 101 rejections associated with the Non-Final office action mailed on 10/20/2021.
4. 	 Applicant's arguments with respect to 35 U.S.C.102 or 35 U.S.C. 103 pertaining to claims 1-20 have been fully considered but are moot in view of new ground of rejection(s).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Referring to claims 1, 8 and 15, Kuimelis discloses a method, by a processor (See Figure 1 and para. [0024], processor 1100), for intelligent automated feature engineering (See para. [0122], the relational search unit automatically generate respective tokens representing attributes, measures, tables, columns, unique identifier, keys or etc., the tokens are features) for relational data in a computing environment (See para. [0037], relationship database management system RDBMS), comprising:
executing machine learning logic to generate one or more automated feature engineering model (See para. [0136] and [0184], using one or more finite state machine models or/and machine learning analysis software), […] join a main table of a plurality of tables of a relational database with one or more contextual tables of the plurality tables (See para. [0077], para. [0130] and para. [0146], identifying a logical table from one or more data sources associated with join paths to other tables) […];
automatically selecting and building indices from one or more columns of one or more tables in a relational database (See para. [0120], para. [0192] and para. [0216], the relation search unit in the relationship database management system RDBMS generates, maintains indexes corresponding to tokens that identifies a column by name) using the or more automated feature engineering models (See para. [0136] and [0184], using one or more finite state machine models or/and machine learning analysis software) that include a set of queries (See para. [0192] and para. [0216], generating or regenerating an index includes generating data-query in accordance with a defined structured query language associated with the data source to identify unique tokens from a column of a table); and
determining one or more features using the set of queries of an automated feature engineering models to execute (See para. [0192] determining tokens [e.g. features] partitioned by corresponding data-query) for a scoring operation (See para. [0141] - para. [0143], the tokens are associated with matching metrics [token scores] which include scores to indicate whether, or the degree to which, a candidate match increases query complexity, note in para. [0217] each token streams or feature streams is associated with a respective column using corresponding data-query or sample data-query).
Kumail's does not explicitly disclose executing machine learning to generate one or more automated feature which are trained to join tables following different join paths up to a predefined maximum depth.
Butani discloses executing machine learning (See para. [0072], executing machine learning to analyze multidimension data stored in storage result) to generate one or more automated feature engineering models, wherein the one or more automated feature engineering models are trained to join a main table of plurality of a relational database with one or more contextual tables of the plurality of tables (See para. [0006], para. [0013], para. [0028] and para. [0065], the system joining a large fact ale with many dimension tables joined with different key columns), following differing join paths at least more than one depth (See para. [0205], the length of the join path from a dimension table to the fact table can be more than one), and apply one or more predefined sets of extractors to identify one or more features for the plurality of tables based on the join paths (See para. [0205] and Figure 4, detecting transitive fact-to-dimension inferencing of predicate conditions using join paths, for example Store_Returns is a fact table and the other tables are all dimension tables, Income_Band is associated with Store_Returns only through a four table join: Income_Band join Customer_Demographics join Customer join Store_Returns. If there exists a physical representation of Store_Returns that contains Income_Band attributes, for example an OLAP index on Store_Returns that includes the income_upper_bound attribute, then it may be possible to apply income_upper_bound predicates on it. The enhancer 103 infers the application of income_upper_bound context (predicate) on an OLAP index fact source and propagates through the three joins that connect Income_Band dimension table with the fact table: Income_Band join customer_Demographic, Customer_Demographic join Customer, and Customer join Store_returns. This may be done by recursively building up the list of confirming joins of a fact scan operator, and every time a new applicable confirming join is encountered, an attempt is made to propagate any available dimension context from the other-side).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art modify the machine learning of Kuimelis system to include features which are trained to join tables following different join paths up to a predefined maximum depth. Skilled artisan would have been motivated to filter contextual data using the joined keys for joining with a main table, as taught by Butani, to associate dimension context with a fact scan operation by association one or more predicate conditions corresponding to the dimension content with the fact scan operation. The association of a predicate condition with a fact scan operation is referred to as propagation of the predicate condition or dimension context to the fact scan operation or propagation of the predicate condition or dimension context of the fact source on which the fact scan operation operates. The associations or propagations will reduce the overall cost of scanning/reading and/or processing fact records (See Butani, para. [0010]). In addition, both references (Butani, and Kuimelis) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database indexes and pre-aggregated materialized views.  This close relation between both references highly suggests an expectation of success.
	Kumani in view of Butani does not explicitly disclose the join paths are up to a predefined maximum depth.
	Procopiuc discloses the join paths are up to a predefined maximum depth (See para. [0033], the join paths have maximum length L).

As to claims 2, 9 and 16, Kuimelis discloses further including selecting the one or more columns for selecting and building the indices (See para. [0120] and para. [0192] and para. [0216], generating or regenerating an index include retrieving constituent data include identifying and selecting a column [e.g. per column basis]) according to the set of queries (See para. [0192] generating or regenerating an index includes generating data-query in accordance with a defined structured query language associated with the data source to identify unique tokens from a column of a table) in the one or more automated feature engineering models (See para. [0136] and [0184], using one or more finite state machine models or/and machine learning analysis software).

As to claims 3, 10 and 17, Kuimelis discloses further including selecting the one or more columns for selecting and building the indices (See para. [0120] and para. [0192] and para. [0216], generating or regenerating an index include retrieving constituent data include identifying and selecting a column [e.g. per column basis]) according one or more constraints of a size of an index in the relational database (See para. [0187], generating an index based on a  table size constraint , or generating an index proportional to size of the respective partition, e.g. the amount of constituent data indexed in the respective partition ).
As to claims 4, 11 and 18, Kuimelis discloses further including maximizing a scoring query throughput (See para. [0019], para. [0020] and para. [0029], the database analysis improves responsiveness and accuracy of data access by storing data in a low-latency index data structure and searching for data efficiently using the indexes) based on one or more constraints in the relational database for selecting the one or more columns for selecting and building the indices (See para. [0216] and para.[0228], based on one or more metrics such as average time to index updates to tables previously indexed, average time to index previously unindexed table data or etc. to generate or regenerating index to select unique tokens from a column of a table from the constituent data).

As to claims 5, 12 and 19, Kuimelis discloses automatically re-indexing data in the relational database to adjust a size of one or more sets of column indices according to one or more constraints (See para. [0122], para. [0124] and para.[0224]-para. [0226] re-indexing data or adding a previously unindexed table [e.g. set of columns] to an index to segment the large segment into a first set of index shards according to constraints such as memory or resource utilization in the database, the smaller index shards represent tokens which represent columns).

As to claims 6, 13 and 19, Kuimelis discloses further including automatically creating one or more queries to identify one or more key values matching records in the plurality of tables (See para. [0216], the indexing unit may generate an indexing data-query, such as a data-query in accordance with a defined structured query language associated with the data source, to identify unique tokens from a column of a table from the constituent data).


As to claim 7, Kuimelis discloses automatically creating one or more queries for performing the scoring operation (See para. [0192] determining tokens [e.g. features] partitioned by the data-query, also See para. [0141] - para. [0143], the tokens are associated with matching metrics [token scores] which include scores to indicate whether, or the degree to which, a candidate match increases query complexity, note in para. [0217] each token streams or feature streams is associated with a respective column using corresponding data-query or sample data-query) but does not explicitly disclose creating one or more queries performs a look-up for joined keys in the indices.
Mathur discloses further automatically creating one or more queries (See para. [0068], and para. [0070], generate a new query) that performs a look-up for joined keys in the indices (See para. [0070], the query executor identifies primary keys for one or more fields); and
filtering contextual data using the joined keys for joining with a main table (See para. [0059], generates the query to filter out spurious rows that have been included because of overlap using the primary key/alternate key include an index table and the base table).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the filtering feature of Mathur in the Kuimelis system. Skilled artisan would have been motivated to filter contextual data using the joined keys for joining with a main table taught by Kumail to remove spurious data that may have included because of overlapping (See Zheng, para [0059]). In addition, all references (Butani, Procopiuc, Mathur and Kuimelis) teach features that are directed to analogous art and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUK TING CHOI/            Primary Examiner, Art Unit 2153